Exhibit (10)(iii)(A)(1.2)

AMENDMENT TO

CINCINNATI BELL INC. SHORT TERM INCENTIVE PLAN

The Cincinnati Bell Inc. Short Term Incentive Plan (the “Plan”) is hereby
amended, effective as of January 1, 2009, in the following respects.

 

  1. Subsection 4.1 of the Plan is amended in its entirety to read as follows.

4.1 Any award granted under the Plan to a Participant shall be made with respect
to a specific calendar year (the award’s “Award Year”) and shall, if certain
performance goals that are made applicable to the award by the Committee are
met, provide for the payment to the Participant of a lump sum cash amount by the
15th day of the third month of the next following calendar year. No more than
one award may be granted to a Participant under the Plan with respect to any
calendar year. Also, the grant of any award to a Participant under the Plan with
respect to any calendar year shall not entitle the Participant to an award for
any subsequent calendar year.

 

  2. The text of Section 6 of the Plan is amended in its entirety to read as
follows.

The Committee may, in its discretion, permit Participants to elect to defer the
payment otherwise required under any award granted under the Plan in accordance
with such terms and conditions as the Committee shall establish. Any such
deferral will not be made under the Plan, but, rather, will be made under the
Cincinnati Bell Executive Deferred Compensation Plan and will be subject to the
terms and conditions of such plan.

IN ORDER TO EFFECT THE FOREGOING CHANGES TO THE PLAN, the Plan’s sponsor,
Cincinnati Bell Inc., has caused its name to be subscribed to this Plan
amendment.

 

CINCINNATI BELL INC. By:  

/s/ Christopher J. Wilson

Title:  

V.P. General Counsel & Secretary

Date:  

 